Citation Nr: 1637986	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-27 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease as due to exposure to herbicides, including Agent Orange.

2.  Whether new and material evidence has been received to reopen service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In a September 2008 rating decision, in pertinent part, the RO denied service connection for abdominal (aortic) aneurysm.  The Veteran did not initiate an appeal of the September 2008 rating decision denying service connection for abdominal (aortic) aneurysm after being notified of appellate rights, and no additional evidence was received prior to the expiration of the appeal period.  In the September 2010 rating decision, the RO denied service connection for ischemic heart disease, atherosclerosis, and hypertension.  In separate September 2010 submissions, the Veteran expressed disagreement with the September 2010 rating decisions only as to the ischemic heart disease and hypertension claims.  Significantly, the Veteran did not initiate an appeal as to the September 2010 rating decision denying service connection for atherosclerosis.  As such, the only issue pertaining to a cardiac disability on appeal and currently before the Board is service connection for ischemic heart disease.


FINDINGS OF FACT

1.  The Veteran did not have, nor has he had at any time proximate to, or during the course of this appeal, a current diagnosis of ischemic heart disease.

2.  An unappealed September 2008 rating decision denied service connection for hypertension on the basis that the evidence does not link the Veteran's hypertension to military service (i.e., no nexus), including exposure to Agent Orange, and the evidence does not show that hypertension manifested to a compensable degree within one year of discharge from active service.

3.  The Veteran did not appeal the September 2008 rating decision after being notified of appellate rights, and no additional evidence was received prior to the expiration of the appeal period.

4.  Evidence received since the September 2008 rating decision is new to the claims file, but does not raise the possibility of substantiating service connection for hypertension.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The September 2008 rating decision, denying service connection for hypertension, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 20.1103 (2015).

3.  New and material evidence has not been received to reopen service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the appeal of service connection for ischemic heart disease, in a timely letter dated in November 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claim for service connection for ischemic heart disease, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The November 2009 letter also included provisions for disability ratings and for the effective date of the claim.

VA also satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran pertaining to the appeal of service connection for ischemic heart disease.  Specifically, the information and evidence that have been associated with the electronic file include the Veteran's service treatment records, VA treatment records, a VA examination report, and lay statements.

The Veteran was afforded an opportunity for a VA medical examination in connection with the claim for service connection for ischemic heart disease in March 2010.  38 C.F.R. § 3.159(c)(4) (2015).  The Board finds that the March 2010 VA examination is adequate with regard to the claim of service connection for ischemic heart disease.  The opinion rendered in the March 2010 VA examination pertaining to ischemic heart disease considers all the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for ischemic heart disease has been met.  38 C.F.R. § 3.159(c)(4).

A November 2009 letter provided notice of the elements of new and material evidence and the reasons for the prior denial for hypertension.  See Kent v. Nicholson, 20 Vet. App. 1, 5 (2006).  

VA satisfied its duty to assist the Veteran in the development of the claim to reopen service connection for hypertension.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence associated with the electronic file include the Veteran's service treatment records, VA treatment records, and a VA examination.

The Veteran was afforded a VA examination in connection with the application to reopen service connection for hypertension; regardless, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues adjudicated herein.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeals.

Service Connection for Ischemic Heart Disease

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran does not have a current diagnosis of ischemic heart disease even though ischemic heart disease (as a cardiovascular renal disease) is a "chronic disease" under 38 C.F.R. § 3.309 (a) for which the presumptive service connection provisions under 38 C.F.R. § 3.303 (b) based on "chronic" symptoms in service and "continuous" symptoms since service would be applicable.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has ischemic heart disease as a result of military service.  Specifically, the Veteran contends that the in-service exposure to herbicides, including Agent Orange, caused the ischemic heart disease.  Ischemic heart disease is listed as a disease presumptively associated with herbicide exposure.  38 C.F.R. § 3.309 (e).  

After a review of all the lay and medical evidence of record, the Board finds that the Veteran does not have a current diagnosis of ischemic heart disease.  The Veteran underwent a VA examination specifically for ischemic heart disease in March 2010.  There, the VA examiner indicated that exercise testing was medically contraindicated due to uncontrolled hypertension.  In an April 2010 letter to the Veteran, the VA examiner explained that the stress test in March 2010 was aborted because of elevated blood pressure.  At that time, the VA examiner, who is a physician, indicated that the exercise stress testing did not appear to be safe, and informed the Veteran that the March 2010 VA examination report would be submitted without the exercise stress testing.  To the extent that the Veteran contends the March 2010 VA examination is inadequate because the stress test was not administered (see June 2013 Statement in Support of Claim), an electrocardiogram (ECG) was performed and the Board finds that the March 2010 VA examination is adequate as all necessary testing was undertaken.  Upon testing, the VA examiner revealed that the Veteran had normal sinus rhythm and a normal ECG.  When compared to the ECG performed in July 2005, the VA examiner indicated that no significant change was found.  Based on these results, the VA examiner opined that the Veteran does not have a medical history of ischemic heart disease and there was no suggestion of ischemic heart disease found on electrocardiogram testing.

The record is also replete with VA treatment records, none of which demonstrate a current diagnosis of ischemic heart disease.  Without a current disability, service connection cannot be established.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The weight of the evidence in this case is against finding ischemic heart disease at any point during the claim period or a recent diagnosis prior to the filing of the claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (current diagnosis need only be "sufficiently proximate" to the filing of a claim so as to constitute evidence of a "current diagnosis" of disability).

Further, generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159 (a)(2).

While, as a lay person, the Veteran is competent to relate injury, treatment, and some symptoms that may be associated with ischemic heart disease, under the facts of this case that include a medical opinion, he does not have the requisite medical knowledge, training, or experience to be able to diagnose medically complex heart/cardiovascular disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis); see Jandreau, at 1977, n. 4.  Cardiovascular disorders are medically complex because of the multiple potential etiologies, can require specialized testing to diagnose, and observable symptomatology can overlap with other disorders.  Woehlaert, 21 Vet. App. at 462.  Diagnosing heart/cardiovascular disorders involves internal and unseen system processes unobservable by the Veteran, not simply observation of observable symptoms.  The Veteran has not been shown to have such knowledge, training, or experience.

Consequently, the Veteran's purported opinion attributing any current cardiac symptoms to a diagnosis of ischemic heart disease is of no probative value, and is further unsupported by any rationale.  Additionally, any purported opinion is far outweighed by the March 2010 VA examiner's opinion that is based on a review of the Veteran's history and a clinical observation, and includes a rationale.  The only competent medical opinion addressing whether the Veteran has a diagnosis of ischemic heart disease is the negative March 2010 VA opinion. 

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosis of the claimed condition (ischemic heart disease); therefore, service connection for ischemic heart disease is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Reopening of Service Connection for Hypertension

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran initially brought a prior claim of service connection for hypertension, which was denied in a September 2008 rating decision.  The Veteran was notified of that rating decision and provided notice of procedural and appellate rights that same month in September 2008.  The Veteran did not disagree with the determination within one year of that notice.  No additional evidence was received within one year of the September 2008 notice.  For these reasons, the September 2008 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In the September 2008 rating decision, the RO denied service connection for hypertension on the basis that the evidence does not link the Veteran's hypertension to military service (i.e., no nexus), including exposure to Agent Orange, and the evidence does not show that hypertension manifested to a compensable degree within one year of discharge from active service.  The evidence before the RO at the time of the September 2008 rating decision consisted of service treatment records, VA treatment records, and a National Academies of Sciences Institute of Medicine report indicating that there is no evidence to support the presumption of service connection for hypertension due to herbicide (Agent Orange).

Since the September 2008 rating decision (final disallowance), additional evidence has been received in the form of VA treatment records and a VA hypertension examination dated in March 2011.  The VA treatment records and March 2011 VA hypertension examination are new because they have not been previously submitted.

However, the new evidence is not material because it does not pertain to the basis for the prior denial (that the hypertension was incurred in, or caused by, active service, to include exposure to herbicides), so does not raise the possibility of substantiating the claim for service connection for hypertension.  The new evidence does not have any tendency to establish that the hypertension is related to in-service exposure to herbicides, which was the basis of the prior final denial.  To the contrary, the March 2011 VA examiner did not opine as to the relationship between the hypertension and the exposure to herbicides.  Instead, the VA examiner opined that the hypertension is not caused or permanently worsened by the coronary artery disease because the Veteran is not service-connected for coronary artery disease/arteriosclerosis.  

Though this evidence (VA treatment records and the March 2011 VA examination) is new, it does not raise a reasonable possibility of substantiating the Veteran's claim because it does not indicate that there is a link (nexus) between the hypertension and the Veteran's service, to include exposure to Agent Orange.  38 C.F.R. § 3.156(a); see Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  In short, the evidence received after the September 2008 rating decision is new to the file, but is not material.  See Shade, 24 Vet. App. at 118.  The Board finds that new and material evidence has not been received regarding service connection for hypertension, and in the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Reopening of service connection for hypertension is not warranted.  See 38 C.F.R. § 3.156(a).


ORDER

Service connection for ischemic heart disease is denied.

New and material evidence not having been received, the appeal to reopen service connection for hypertension is denied.




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


